      Case 1:20-cv-10265-NMG Document 7 Filed 02/12/21 Page 1 of 4




                     United States District Court
                       District of Massachusetts

                                      )
Yoahua Zhang,                         )
                                      )
          Plaintiff,                  )
                                      )
          v.                          )
                                      )     Civil Action No.
Andrew Bettencourt,                   )     20-10265-NMG
                                      )
          Defendant.                  )
                                      )
                                      )

                          MEMORANDUM & ORDER

GORTON, J.

     This negligence action arose out of a motor vehicle

accident involving plaintiff Yoahua Zhang (“Zhang” or

“plaintiff”) and defendant Andrew Bettencourt (“Bettencourt” or

“defendant”).   In February, 2020, Zhang filed this lawsuit here

based on diversity jurisdiction, alleging that he is domiciled

in Rhode Island and Bettencourt in Massachusetts.        Bettencourt

challenges that allegation (and the jurisdiction of this Court)

insisting that he, instead, has been domiciled in Rhode Island

since March, 2019.

     Pending before this Court is defendant’s motion to dismiss

for lack of diversity jurisdiction.       For the reasons that

follow, that motion will be allowed.




                                 - 1 -
      Case 1:20-cv-10265-NMG Document 7 Filed 02/12/21 Page 2 of 4



  I. Motion to Dismiss

       A. Legal Standard

     Federal jurisdiction predicated on diversity of citizenship

requires that the case arise between “citizens of different

states” and have an amount in controversy that exceeds $75,000.

28 U.S.C. § 1332(a).     Citizenship is determined by a person’s

domicile which is itself established by showing that the

individual 1) is physically present in the state and 2) has an

intent to remain indefinitely. Garcia Perez v. Santaella, 364

F.3d 348, 350 (1st Cir. 2004).

     A party faced with a motion to dismiss pursuant to Fed. R.

Civ. P. 12(b)(1) bears the burden of establishing the court’s

jurisdiction over the case. See Lujan v. Defenders of Wildlife,

504 U.S. 555, 561 (1992).     If the motion makes a “sufficiency

challenge”, the court will assess the jurisdictional allegations

by construing the complaint liberally, treating all well-pled

facts as true and drawing all reasonable inferences in the

nonmoving party’s favor. Valentin, 254 F.3d at 363.        If,

however, the motion advances a “factual challenge” by

controverting the accuracy, rather than sufficiency, of the

alleged jurisdictional facts, the nonmoving party’s

“jurisdictional averments are entitled to no presumptive weight”

and the court will consider the allegations of both parties to

resolve the factual dispute. Id.

                                 - 2 -
      Case 1:20-cv-10265-NMG Document 7 Filed 02/12/21 Page 3 of 4



          B. Application

     Zhang alleges in his complaint that Bettencourt is a

Massachusetts domiciliary.    Bettencourt responds that he is a

citizen of Rhode Island and proffers a signed affidavit to that

effect.    Because Zhang is, indisputably, domiciled in Rhode

Island, diversity would be defeated if Bettencourt was, as well.

The current record thus presents a factual issue as to

Bettencourt’s domicile, requiring this Court to determine

whether Zhang has met his burden to establish diversity.

     Having reviewed the written submissions by the parties,

this Court concludes that Zhang has failed to meet that burden.

Bettencourt has submitted an unrebutted factual challenge to

Zhang’s jurisdictional allegation. See Garcia Perez, 364 F.3d at

350 (“Once challenged, the party invoking diversity jurisdiction

must prove domicile by a preponderance of the evidence.”). Other

than two conclusory statements in the complaint, nothing in the

record supports Zhang’s position that Bettencourt was domiciled

in Massachusetts at the time the complaint was filed.

     Bettencourt, on the other hand, has submitted a signed

affidavit declaring that, since March, 2019, he has resided in

West Warwick, Rhode Island on a full-time basis in a residence

which he owns and that he currently holds a Rhode Island

driver’s license.    Taken together, those jurisdictional facts

show that Bettencourt was physically present in Rhode Island at

                                 - 3 -
      Case 1:20-cv-10265-NMG Document 7 Filed 02/12/21 Page 4 of 4



the time this suit was filed and he intends to remain there. See

Garcia Perez v. Santaella, 364 F.3d 348, 351 (1st Cir. 2004)

(“Courts typically take into account a variety of factors

indicating the extent of a particular party’s ties to the

purported domicile[, including] current residence         . . . [and]

driver’s license.” (internal citations omitted)).        Accordingly,

defendant has established, and plaintiff has failed to refute,

that defendant is domiciled in Rhode Island, thus negating

diversity.    For that reason, this Court will allow Bettencourt’s

motion to dismiss.

                                 ORDER

     For the foregoing reasons, defendant’s motion to dismiss

(Docket No. 5) is ALLOWED.    Plaintiff’s complaint is hereby

DISMISSED without prejudice.

So ordered.

                                         /s/ Nathaniel M. Gorton
                                         Nathaniel M. Gorton
                                         United States District Judge

Dated February 12, 2021




                                 - 4 -
